Case 2:15-cv-03333-JP Document 125-2 Filed 11/19/18 Page 1 of 29




                 EXHIBIT 1
        Case 2:15-cv-03333-JP Document 125-2 Filed 11/19/18 Page 2 of 29



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SALVATORE CHIMENTI, et al.,                       :
                                                   :
                         Plaintiff,                :
                                                   :   Civil No. 15-CV-3333
                   vs.                             :
                                                   :
 PENNSYLVANIA DEPARTMENT OF                        :   Judge John R. Padova
 CORRECTIONS, et al.                               :
                                                   :
                          Defendants.



                 SETTLEMENT AGREEMENT AND GENERAL RELEASE

                This SETTLEMENT AGREEMENT (“Settlement Agreement” or “Agreement”)

sets forth the terms of the settlement by and between the individual and class Plaintiffs and

Defendants Pennsylvania Department of Corrections (“DOC”), Secretary John Wetzel, and Dr.

Paul Noel (collectively, the “DOC” defendants), on Plaintiffs’ claims for injunctive relief.

                                         INTRODUCTION

                WHEREAS, Plaintiffs filed this lawsuit, on behalf of themselves and other

similarly situated inmates who are in the custody of the DOC, alleging that the DOC, under its

Hepatitis C Protocol and related practices, fails to provide necessary medical care to all inmates

with Chronic Hepatitis C, in violation of the Eighth Amendment of the United States

Constitution.

                WHEREAS, Plaintiffs and the DOC, without conceding any infirmity in their

claims or defenses, have engaged in settlement negotiations to resolve the claims raised in this

litigation and recognize that it is in their mutual best interest to fully resolve and finally settle

any and all past, existing, and/or potential injunctive and equitable claims between the Plaintiffs

and the DOC defendants relating to the Hepatitis C treatment.
        Case 2:15-cv-03333-JP Document 125-2 Filed 11/19/18 Page 3 of 29



                WHEREAS, the DOC is entering into this Settlement Agreement for the purpose

of settlement and nothing contained herein may be taken as or construed to be an admission or

concession of any violation of law or regulation, or of any other matter of fact or law, or of any

liability or wrongdoing (including allegations of the Amended Complaint), all of which the DOC

expressly denies. The DOC does not admit to any violation of law and does not admit to any

wrongdoing that was or could have been alleged by the Plaintiffs. No part of this Agreement,

including its statements and commitments, shall constitute evidence of any liability, fault, or

wrongdoing by the DOC or the DOC defendants.


                WHEREAS, this Agreement is made without trial or adjudication of any issue of

fact or law or finding of wrongdoing or liability of any kind. It is the intent of the parties that

this Agreement shall not create a private cause of action or confer any right to any third party for

violation of any federal or state statute.


NOW, THEREFORE, IT IS HEREBY AGREED by and between the parties, as follows:




                                                  2
        Case 2:15-cv-03333-JP Document 125-2 Filed 11/19/18 Page 4 of 29



                                         DEFINITIONS

       As used in this Agreement, the following terms have the following meanings:

       1.      The “Hepatitis C Protocol” refers to the current 2018 DOC Hepatitis C Protocol,

               and any superseding Protocol(s) promulgated by the DOC. See Exhibit A.

       2.      The “Preliminary Approval Date” is the date on which the U.S. District Court

               gives preliminary approval to this Agreement.

       3.      The “Effective Date” means the date upon which the District Court gives final

               approval to this Settlement Agreement.

       4.      “Class members” refers to all current and future inmates in the DOC with Chronic

               Hepatitis C, but only for the duration of the Agreement.

       5.      “DAA” refers to the class of medications known as FDA-approved Direct-Acting

               Antivirals used to treat Hepatitis C.

       6.     “Eligible Inmates” shall include all inmates with Chronic Hepatitis C who do not

               affirmatively reject DAA treatment, have at least one year’s life expectancy, have

               a release date from the DOC at least twenty (20) weeks in the future, and for

               whom DAA treatment is not contraindicated under the terms of the Hepatitis C

               Protocol.

                                         AGREEMENT

       In consideration of the mutual terms, covenants, conditions and releases of this

Settlement Agreement, the parties agree as follows:

       1.      Replacement of the Hepatitis C Protocol

       No later than sixty (60) days after the Effective Date, the DOC shall replace the current

Hepatitis C Protocol with a new Hepatitis C Protocol that incorporates and reflects the terms of



                                                 3
        Case 2:15-cv-03333-JP Document 125-2 Filed 11/19/18 Page 5 of 29



this Settlement Agreement. The DOC shall be responsible for informing its staff, correctional

health care providers, and outside medical providers of the new Hepatitis C Protocol.

       2.     Medical Evaluation and Treatment for Identified Affected Inmates

       Pursuant to this Settlement Agreement and the Hepatitis C Protocol, the DOC shall

provide DAA to inmates with Chronic Hepatitis C on the following schedule:

       a.     Upon the Preliminary Approval of this Agreement, all eligible inmates with a
              Metavir Fibrosis Score of F-2, F-3, or F-4, as determined by the testing standards
              set forth in the Hepatitis C Protocol, including consideration of APRI scores and
              Fibrosure tests, and named Plaintiff Daniel Leyva, shall be treated with DAA no
              later than six months following the DOC determination of their F-2, F-3 or F-4
              Fibrosis Score, as more fully defined, para. 3, infra.

       b.     Starting July 1, 2019, and for each of the following two years to June 30, 2021,
              the DOC shall treat no fewer than 1500 eligible inmates each year with DAA,
              based on the priority provisions of the DOC Hepatitis C Protocol. For the year,
              July 1, 2021 to June 30, 2022, the DOC shall treat 2000 eligible inmates with
              DAA, based on the priority provisions of the DOC Hepatitis C Protocol. These
              requirements shall be suspended if and when the DAA treatments exhaust the
              entire pool of eligible inmates.

       c.     The DOC shall implement the priority treatment provisions of this Agreement and
              the DOC Hepatitis C Protocol based on the APRI and Fibrosure scores set forth in
              section 3, infra, and absent exigent circumstances, shall treat eligible inmates with
              the higher scores first, without regard to their release dates.

       d.     In the period from May 1 to July 1, 2022, the parties shall confer on a schedule
              for treating the eligible inmates not yet provided with DAA treatment, and to
              discuss termination of this Agreement. The parties agree that if the number of
              eligible inmates as of January 1, 2022 does not exceed 500, that none of these
              inmates have a Metavir Fibrosis Score of more than F-0, as defined in this
              Agreement, and that none of the eligible inmates have been awaiting DAA
              treatment for more than six months following documentation of their Chronic
              Hepatitis C status under the DOC Protocol, the Agreement shall be terminated as
              of June 30, 2022.

       e.     If these conditions are not satisfied, the parties shall negotiate a continuing
              treatment schedule and termination date. If the parties are unable to reach an
              Agreement, the Court, after hearing, may intervene to determine the schedule for
              DAA treatments going forward, and shall determine the termination date for the
              Agreement and for the Court’s jurisdiction over this case.



                                                4
        Case 2:15-cv-03333-JP Document 125-2 Filed 11/19/18 Page 6 of 29



       3.       Hepatitis C Metavir Fibrosis Score Testing

        The DOC shall determine the Metavir Fibrosis Score referenced in this Settlement

Agreement and the Hepatitis C Protocol using the following tests:

       a. Initially, the Fibrosis Score shall be determined by the APRI test score, with the
          following designations: APRI score of 2.0 or above, F-4; APRI score of more than
          1.5-2.0, F-3; APRI score of more than 0.7-1.5, F-2; APRI score of more than 0.5-0.7,
          F-1; APRI score of less than 0.5, F-0; all subject to the provisions of 3(c) and (d).

       b. Where Fibrosure is used to determine the Metavir Fibrosis Score (“Score”), the
          following designations shall be made: Less than 0.21, Score of F-0; 0.21-0.27, Score,
          F-0-F-1; 0.27-0.31, Score, F-1; 0.31-0.48, Score F-1-F-2; 0.48-0.58, Score F-2; 0.58-
          0.72, Score F-3; 0.72-0.74, Score F-3-F-4; greater than 0.74, Score F-4.

       c. If the APRI and Fibrosure tests result in different Metavir Fibrosis Scores, the
          Fibrosure Score shall control.

       d. Fibrosis Score evaluations of class members at F-0 to F-2 shall be made every six
          months, as set forth in the Hepatitis C Protocol.

       4.      Preventive Health and Patient Education

       The class members shall be evaluated to assess the need for preventive health

interventions such as vaccines and screenings for other conditions, as well as counseled with

information on Hepatitis C infection. All inmates who are positive for the Hepatitis C virus shall

be evaluated to assess the need for the preventive health interventions in accordance with DOC

policies on preventive health visits, including:

               ●       Hepatitis B vaccine: Indicated for susceptible class members with
                       Chronic Hepatitis C infection. The DOC shall consider blood test
                       prescreening for Hepatitis B immunity prior to vaccination.

               ●       Class members with evidence of liver disease shall be priority candidates
                       for a Hepatitis B vaccination.

               ●       Hepatitis A vaccine: Indicated for susceptible class members with
                       Chronic Hepatitis C infection. The DOC shall consider blood test
                       prescreening for Hepatitis A immunity prior to vaccination.

               ●       Influenza vaccine: Offer to all class members annually.


                                                   5
        Case 2:15-cv-03333-JP Document 125-2 Filed 11/19/18 Page 7 of 29




               ●       Class members with cirrhosis shall be high priority for an influenza
                       vaccine.

       Class members shall be counseled by a health care provider regarding the natural history

of the infection, potential treatment options, and specific measures to prevent transmitting

Hepatitis C infection to others (both during incarceration and upon release), consistent with DOC

policies on preventive health visits and other policies. Class members have the right to refuse

DAA treatment, but they shall be counseled by a health care provider regarding the risks of

refusing treatment and the benefits of DAA treatment. These class members shall continue to be

monitored under the terms of the Hepatitis C Protocol and may request DAA treatment at any

time during the course or their incarceration. Upon such a request, the class member shall be

provided DAA treatment under the terms of paras. 2 and 3, supra.

       The DOC shall provide all class members who do not receive DAA treatment, before

their release from custody, with pertinent information about their Hepatitis C condition and

access to DAA treatment upon release through Medicaid or other state or local programs,

including information provided by counsel for the Plaintiff Class.

       5.       Class Definition

       The definition of the class that was certified by the Court on May 24, 2018 shall be

amended to include inmates with Chronic Hepatitis C who enter the DOC after the date of class

certification. The class shall be defined as follows:

       All persons who are currently incarcerated in a Pennsylvania Department of Corrections
       (“DOC”) facility, or who are incarcerated in the DOC in the future, with a diagnosis of
       Chronic Hepatitis C, who have a release date from the DOC that is at least twenty (20)
       weeks in the future, who have a life expectancy of over one year, and for whom DAA
       treatment is not contraindicated under the terms of the Hepatitis C Protocol.




                                                 6
        Case 2:15-cv-03333-JP Document 125-2 Filed 11/19/18 Page 8 of 29



       The class shall be entitled to the benefits of this Agreement only for the duration of the

Agreement.

       6.      Notice to Inmates

               The DOC shall provide notice to all class members of this Settlement Agreement

by:

                     Making regular audio and video announcements at each DOC facility
                      equipped with a CCTV system and/or prison-wide intercom system for a
                      fourteen (14) day period beginning within thirty (30) days of the Effective
                      Date;

                     If a DOC facility has neither a prison-wide intercom nor a CCTV system,
                      DOC shall provide each class member with a written version of the
                      announcement;

                     Posting a copy of this Agreement in each medical facility accessible to
                      inmates for a period of at least two (2) years;

                     Posting a copy of this Agreement in each library accessible to class
                      members for the period of this Agreement; and

                     Providing class members with a letter from Plaintiffs’ counsel explaining
                      the Agreement and access to DAA treatment.

       7.      Monitoring Period

       For a period that begins with the Effective Date of this Agreement and ending with the

termination of the Agreement, the DOC shall on a quarterly basis provide Plaintiffs’ counsel

with reports to permit monitoring of the implementation of the Agreement. These reports shall

include the data currently maintained on the DOC Hepatitis C Spreadsheets regarding testing,

diagnosis, evaluation, and treatment of all class members diagnosed with Chronic Hepatitis C in

the DOC, and the class members’ Metavir Fibrosis Scores by date determined, and scheduled

dates for DAA treatment. The Spreadsheets, or other documentation, shall also include (a)

information regarding all inmates with Chronic Hepatitis C who, because of any exclusionary

policy or reason, is not being provided DAA; (b) the specific reason(s) for non-treatment with

                                                7
        Case 2:15-cv-03333-JP Document 125-2 Filed 11/19/18 Page 9 of 29



DAA; and (c) the dates of entry into and release from the DOC of eligible inmates not provided

with DAA treatment during their incarceration.

       8.      Notice and Comment to Future Changes to the Hepatitis C Protocol

       During the period of this agreement (pre-termination), the DOC shall provide Plaintiffs’

counsel with a copy of any proposed revisions or changes to the Hepatitis C Protocol. Such

proposed revisions or changes shall not be placed into effect without Plaintiffs’ counsel being

given an opportunity to provide comments on the changes and, if invoked, until the conclusion of

the Dispute Resolution procedure identified below.

       9.      Dispute Resolution

       If Plaintiffs’ counsel believe that the DOC has improperly denied a class member

medically necessary DAA, failed to comply with the terms of this Settlement Agreement, or

proposed revisions or changes to the Hepatitis C Protocol that are inconsistent with the

Settlement Agreement, Plaintiffs’ counsel will provide the DOC with a notice of potential non-

compliance. This notice will identify, with particularity, the basis of the claim that the DOC is

not in compliance and the specific material provision of the Settlement Agreement or Hepatitis C

Protocol that is implicated.

       Within thirty (30) days of receipt of the notification, the DOC shall provide a good-faith

written response to the Plaintiffs’ notification with a full factual explanation as to why the DOC

believes it is in compliance with the specified material provisions, or an explanation of the

DOC’s plans to achieve full compliance with the specified material provisions.

       It is understood between the parties that certain unforeseeable events or conditions, for

example, long-term lockdowns in the DOC, changes adopted by the AASLD/IDSA regarding

medical treatment for persons with Chronic Hepatitis C, or changes in FDA regulations, may



                                                 8
       Case 2:15-cv-03333-JP Document 125-2 Filed 11/19/18 Page 10 of 29



prevent compliance with this Agreement. If so, the DOC shall notify Plaintiffs’ counsel of the

event or condition and the parties shall enter into good-faith discussions to resolve the issues.

       If the parties are unable to resolve the dispute within thirty (30) days of DOC’s response,

Plaintiffs’ counsel may seek intervention from the Court by filing a motion for specific

performance of the material provision identified through the aforementioned Dispute Resolution

procedure. The Court may order specific performance of the material provision upon a showing

that the DOC is in substantial non-compliance with the material provision specified in the notice.

The Court may not entertain a motion for contempt and the Court may not grant any remedial

relief in the nature of a contempt of court finding against the Department. However, if the

Department does not comply with an order for specific performance, the Court may order

additional equitable relief, including extending the term of this Agreement in one (1) year

increments. In no event, may the Court extend the term of this Agreement beyond five (5) years

from the Effective Date of this Agreement.

       10.     Preliminary Approval

       As soon as practicable following execution of this Agreement, the parties shall apply to

the Court for a preliminary order:

       a.      Granting Preliminary Approval of this Agreement for purposes of disseminating
               notice to current DOC prisoners who are Class Members;

       b.      Approving the form, contents, and dissemination of the Notice of this Agreement
               to current DOC prisoners who are Class Members; and

       c.      Scheduling a Fairness Hearing to review comments and/or objections regarding
               this Agreement, consider the fairness, reasonableness, and adequacy of this
               Agreement, and consider whether the Court should order Final Approval of this
               Agreement and grant Class Counsel’s requested Fee Award.

       11.     Final Approval

       This Agreement shall be subject to the Final Approval of the Court. The parties shall


                                                 9
        Case 2:15-cv-03333-JP Document 125-2 Filed 11/19/18 Page 11 of 29



cooperate in presenting this Agreement to the Court for Final Approval and/or at any hearing

under Rule 23(e) of the Federal Rules of Civil Procedure. If the Court does not grant Final

Approval, this Agreement shall be null and void and of no force and effect, and nothing herein

shall be deemed to prejudice the position of any party with respect to the Action or otherwise,

and neither the existence of this Agreement, nor any of its terms or provisions, nor any of the

negotiations or proceedings connected with it, shall be admissible in evidence, referred to for any

purpose in the Action or in any other litigation or proceeding, or construed as an admission,

presumption, or concession by any Defendant of any liability or the truth of any of the

allegations in the Action.

        12.     Dismissal

        The parties understand and agree that the Court will maintain jurisdiction of this civil

action throughout the duration of the Agreement to enforce the provisions of the Agreement and

that the Plaintiffs may seek to enforce the Agreement, pursuant to paragraph 9, supra. The

parties also agree that, upon termination of the Agreement, they will sign and submit a joint

stipulation of dismissal with prejudice pursuant to F. R. Civ. P. 4l (a), thereby ending the Court’s

jurisdiction over this case.

        13.     No Admission of Liability

        Neither this Settlement Agreement nor anything in this Settlement Agreement shall be

deemed an admission or concession of liability or evidence respecting any liability on the part of

the DOC Defendants or an admission that any of Plaintiffs’ claims lack merit.

        Neither this Agreement nor any policies or procedures referenced herein shall define any

state or federal constitutional rights.

        14.     Notices



                                                 10
       Case 2:15-cv-03333-JP Document 125-2 Filed 11/19/18 Page 12 of 29



       All notices required under the Agreement will be sent overnight mail or overnight courier

to the following:


                       To Plaintiffs:

David Rudovsky
Kairys, Rudovsky, Messing, Feinberg & Lin, LLP
718 Arch Street, Suite 501S
Philadelphia, PA 19106

and

Su Ming Yeh
Pennsylvania Institutional Law Project
The Cast Iron Building
718 Arch Street, Suite 304 South
Philadelphia, PA 19106

                       To Defendants:

Vincent R. Mazeski
Department of Corrections
Office of Chief Counsel
1920 Technology Parkway
Mechanicsburg, PA 17050

       Either party may substitute the individual designated to receive notice by advising the

other side in a writing sent by overnight mail or overnight courier.

       15.      Payment of Attorneys’ Fees and Costs

       The DOC agrees to pay Plaintiffs’ attorneys $195,000 in Attorneys’ Fees and Costs

within sixty (60) days of the Effective Date of this Agreement. Plaintiffs’ counsel agree to

monitor the enforcement of this Agreement without payment of counsel fees; provided, however,

that if the Plaintiffs prevail on a motion to enforce the Agreement pursuant to para. 9, supra,

Plaintiffs’ counsel may seek attorneys’ fees and costs for reasonable time spent on the

enforcement of this Agreement.



                                                11
       Case 2:15-cv-03333-JP Document 125-2 Filed 11/19/18 Page 13 of 29



       16.     Release

       In consideration of the terms and conditions called for herein, Plaintiffs release and

completely and forever discharge the DOC, their agents, attorneys, servants, representatives, and

employees, past and present, and their past, present, and future agents, attorneys, servants,

representatives, and employees, and all other persons with whom any of the former have been,

are now, or may hereinafter be affiliated, of and from any and all past or present claims,

demands, obligations, actions, causes of action, rights, damages, costs, expenses, and any claims

for relief or punitive or other damages of any type which have accrued as of the Effective Date of

this Agreement, and which relate to the subject matter of this civil action.

       17.     Non-Waiver of Claims and Defenses as to Non-Parties

       The parties agree that by entering into this Settlement Agreement, Plaintiffs do not waive

other rights to continue to pursue claims against any non-party to this Settlement Agreement.

Furthermore, this Settlement Agreement does not waive any rights of other inmates in the

custody of the DOC.

       18.     Integration Clause

       The terms of this Settlement Agreement and its exhibits as written are the entire

agreement and there are no other terms relied upon by the parties, verbal or otherwise.

       19.     Counterparts

       This Settlement Agreement may be signed in multiple counterparts by fax or email and

interchangeably executed. Such execution shall be valid and binding upon the parties and all

counterparts when so executed and shall together be deemed one final original instrument. The

parties may rely on fax or email copies as if they were originals and such copies shall be equally

admissible in evidence.



                                                12
       Case 2:15-cv-03333-JP Document 125-2 Filed 11/19/18 Page 14 of 29



       20.      Captions

       The captions and headings used throughout this Settlement Agreement are for

convenience only and shall not be deemed to modify the meaning of any provisions of this

Settlement Agreement.

       21.      Written Modification

       As permitted by law, this Settlement Agreement may be modified only by a written

instrument signed by both the parties.

       22.      Severability

       If, for any reason, any provision of this Settlement Agreement is determined to be invalid

or unenforceable, the remaining provisions of this Settlement Agreement shall be construed,

performed, or enforced as if the invalidated or unenforceable provision had not been included in

the text of the Agreement.

       23.      Governing Laws

       This Settlement Agreement shall be governed by the laws of the Commonwealth of

Pennsylvania.

       24.      Binding Effect

       Except as provided elsewhere herein, this Settlement Agreement is binding upon the

parties and their respective agents, officers, directors, employees, executors, administrators,

heirs, assigns, and successors-in-interest regarding this action.

       25.      Advice of Counsel

       The parties acknowledge that each has carefully read the entire Settlement Agreement,

has been given the opportunity to consult with and be advised by their attorney, and knows and

understands the contents of this Settlement Agreement.



                                                 13
Case 2:15-cv-03333-JP Document 125-2 Filed 11/19/18 Page 15 of 29
Case 2:15-cv-03333-JP Document 125-2 Filed 11/19/18 Page 16 of 29
Case 2:15-cv-03333-JP Document 125-2 Filed 11/19/18 Page 17 of 29




           EXHIBIT A
Case 2:15-cv-03333-JP Document 125-2 Filed 11/19/18 Page 18 of 29
Case 2:15-cv-03333-JP Document 125-2 Filed 11/19/18 Page 19 of 29
Case 2:15-cv-03333-JP Document 125-2 Filed 11/19/18 Page 20 of 29
Case 2:15-cv-03333-JP Document 125-2 Filed 11/19/18 Page 21 of 29
Case 2:15-cv-03333-JP Document 125-2 Filed 11/19/18 Page 22 of 29
Case 2:15-cv-03333-JP Document 125-2 Filed 11/19/18 Page 23 of 29
Case 2:15-cv-03333-JP Document 125-2 Filed 11/19/18 Page 24 of 29
Case 2:15-cv-03333-JP Document 125-2 Filed 11/19/18 Page 25 of 29
Case 2:15-cv-03333-JP Document 125-2 Filed 11/19/18 Page 26 of 29
Case 2:15-cv-03333-JP Document 125-2 Filed 11/19/18 Page 27 of 29
Case 2:15-cv-03333-JP Document 125-2 Filed 11/19/18 Page 28 of 29
Case 2:15-cv-03333-JP Document 125-2 Filed 11/19/18 Page 29 of 29
